Name: Council Regulation (EEC) No 3527/86 of 17 November 1986 amending Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 21 . 11 . 86 Official Journal of the European Communities No L 326/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3527/86 of 17 November 1986 amending Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas , field beans and sweet lupins THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulaton (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 3127/86 (2), and in particular Article 3 (5) thereof, Having regard to the proposal from the Commission, Whereas Articles 1 and 2 of Regulation (EEC) No 2036/82 (3), as last amended by Regulation (EEC) No 1 832/85 (4), referred to the average world market price ; whereas the word 'average' was deleted from this expres ­ sion in Regulation (EEC) No 1431 /82 in order to avoid diffculties of interpretation ; whereas the wording of Regulation (EEC) No 2036/82 should be amended accor ­ dingly, HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 2036/82 the word 'average' shall be deleted from paragraph 1 , the second subparagraph of paragraph 2, paragraph 3 and the first subparagraph of paragraph 4 of Article 1 and from the first subparagraph of paragraph 5 of Article 2. Article 2 This Regulation shall enter ino force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1986 . For the Council The President M. JOPLING (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 292, 16 . 10 . 1986, p. 1 . ( 5) OJ No L 219, 28 . 7 . 1982, p. 1 . (4) OJ No L 173, 3 . 7 . 1985, p. 3 .